             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 1 of 11



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION
11   MERYL POMPONIO,                                      Case No.:
12
                           Plaintiff,                     COMPLAINT BY MERYL POMPONIO
13                                                        AGAINST ANM SALES INC., et al., FOR
      v.                                                  DAMAGES AND INJUNCTIVE RELIEF
14                                                        RESULTING FROM VIOLATIONS OF 1)
15   ANM SALES INC., as an entity and doing               TITLE III OF THE AMERICANS WITH
     business as “Elite Motor Cars”, PATRICIA R.          DISABILITIES ACT OF 1990; 2) THE UNRUH
16   WINKENBACH, as an individual and trustee of          CIVIL RIGHTS ACT; and 3) THE
     the Patricia R. Winkenbach Inter Vivos Trust,        CALIFORNIA DISABLED PERSONS ACT.
17   PAUL E. GREEN, as an individual and trustee of
18   the Green Family Trust dated August 18, 2007, [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
     CORINNE W. GREEN, as an individual and 52, 54, 54.1, 54.2 and 54.3.]
19   trustee of the Green Family Trust dated August 18,
     2007, and DOES 1-50, Inclusive,
20
21                         Defendants.

22
23          Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Mrs. Pomponio” or “Plaintiff”)
24
     through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
25
     Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
26
27   her civil rights, hereby respectfully alleges, avers, and complains as follows:

28


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 2 of 11



 1               THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
 2
            1.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities.
 5
 6          2.     In July 2018, Mrs. Pomponio was denied the full and equal access to a public

 7   accommodation located at 1671 Challenge Drive, Concord, CA 94520.
 8
            3.     Mrs. Pomponio now asks that this Court stand up for her rights under the Americans
 9
     with Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled
10
     Persons Act (“CDPA”).
11
12
      THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,
13      OAKLAND DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
14                         PLAINTIFF TO SEEK JUSTICE

15          4.     The United States District Court has original federal question jurisdiction over this action
16   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
17
     Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
18
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
19
20   seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §

21   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
22   law claims also arose from the same nucleus of operative facts or transactions.
23
            5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
24
     arose in the Northern District, specifically at the real property located at 1671 Challenge Drive,
25
26   Concord, CA 94520.

27
28


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
               Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 3 of 11



 1            6.    The Oakland Division of the Northern District of California, is the proper division
 2
     because all claims herein arose at the real property located at 1671 Challenge Drive, Concord, CA
 3
     94520.
 4
 5
                                 THE VICTIM AND THOSE RESPONSIBLE
 6
              7.    Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 7
 8   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

 9   confined to using a mobility device to complete her day to day activities. Mrs. Pomponio is therefore
10   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical
11
     condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
12
     Civ. Code §§ 51 and 54.
13
14            8.    Defendants, ANM SALES INC., and Does 1-50 (hereafter, collectively or individually,

15   “Tenant ”), operate as a business establishment, hold themselves out to the public, and do business as
16
     “Elite Motor Cars” at 1671 Challenge Drive, Concord, CA 94520, and have substantial control over
17
     the interior and exterior of the building, the parking lot, and all spaces adjacent to such building.
18
              9.    Defendants, PATRICIA R. WINKENBACH, PAUL E. GREEN, CORINNE W.
19
20   GREEN, and Does 1-50 (hereafter, collectively or individually, “Landlord”, in their commercial real

21   estate investment, owner, or landlord capacity), own, operate, manage, and have substantial control
22   over the real property, including the interior and exterior of the building, parking lot and all spaces
23
     adjacent to the buildings located at 1671 Challenge Drive, Concord, CA 94520.
24
              10.   Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
25
26   entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or

27   franchisees for the real property and adjacent parking lot, and as such have substantial control over the
28   real property located at 1671 Challenge Drive, Concord, CA 94520.


               COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
              Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 4 of 11



 1          11.     The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
 2
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
 3
     therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 4
     complaint to allege their true names and capacities at such times as they are ascertained.
 5
 6          12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,

 7   including Does 1-50, caused and are responsible for the below described unlawful conduct and
 8
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 9
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
10
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
11
12   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal

13   access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
14
     entities under their direction and control.
15
16
                     MRS. POMPONIO WAS DENIED EQUAL ACCESS TO A
17             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED

18          13.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
19   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
20
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
21
     with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
22
23   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.

24          14.     In July 2018, Mrs. Pomponio desired to go to and use the services, and/or buy products
25   at “Elite Motor Cars” which is located at 1671 Challenge Drive, Concord, CA 94520.
26
            15.     While in the parking lot adjacent to, surrounding, or while inside the business “Elite
27
     Motor Cars”, Mrs. Pomponio personally encountered barriers that interfered with her ability to use and
28


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
              Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 5 of 11



 1   enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically, while
 2
     visiting the business establishment, Mrs. Pomponio had difficulty as there was zero accessible parking
 3
     stalls. This caused Mrs. Pomponio difficulty in parking. In addition, the restroom failed to be
 4
     accessible. Not only was there not enough clear floor space around the water closet but the water closet
 5
 6   failed to have any grab bars. In addition, the lavatory failed to have any knee clearance and the mirror

 7   was too high preventing Mrs. Pomponio from fully using such facilities.
 8
             16.    Despite Mrs. Pomponio’s wish to patronize the businesses in the future, the above-
 9
     mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
10
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
11
12   patrons such as herself.

13           17.    Mrs. Pomponio alleges, on information and belief, that Defendants knew that such
14
     barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
15
     barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
16
     dominion over the condition of the real property and building and had the financial resources to remove
17
18   such barriers. Furthermore, Mrs. Pomponio alleges, on information and belief, that such modifications

19   were readily achievable as removal of the above barriers could have been achieved without much
20
     difficulty or expense.
21
             18.    Mrs. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
22
     accessible to all.
23
24
                                            FIRST CLAIM
25                                VIOLATION OF TITLE III OF THE ADA
26                                       (As to all Defendants)

27           19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
28   allegation contained in all prior and subsequent paragraphs.


               COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 6 of 11



 1          20.    The parking lot and building at the real property known as 1671 Challenge Drive,
 2
     Concord, CA 94520 is owned, controlled, operated, leased, and managed by Defendants: Tenant,
 3
     Landlord, Does 1-50, or their agents. The business “Elite Motor Cars”, including their parking lot, are
 4
     open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28
 5
 6   C.F.R. § 36.104.

 7          21.    Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 8
     accommodation known as “Elite Motor Cars”, Defendants are prohibited from discriminating against
 9
     Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
10
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
11
12          22.    In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §

13   36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
14
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
15
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
16
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
17
18   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),

19   12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
20
            23.    Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
21
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
22
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
23
24   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to

25   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
26
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “Elite Motor Cars”,
27
28


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -6-
             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 7 of 11



 1   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
 2
     the goods, services, privileges and accommodations offered at the facility.
 3
            24.       Specifically, Defendants failed to ensure that such real property was equally accessible
 4
     to individuals with disabilities and medical conditions by having the following barriers at the real
 5
 6   property:

 7                a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 8
                      street parking, or immediately adjacent to on-site accessible parking and visible from
 9
                      each parking space, in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
10
                  b. There are not enough accessible parking spaces provided in violation of 1991 ADAAG
11
12                    4.1.2 (5)(a), 2010 ADAS 208.1, 2013 CBC 11B-208.1 and 2016 CBC 11B-208.1;

13                c. There are no accessible routes provided within the site from accessible parking spaces
14
                      and accessible passenger loading zones, public streets and sidewalks, and public
15
                      transportation stops to the accessible building or facility entrance they serve in violation
16
                      of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013 CBC 11B-206.2.1 and 2016
17
18                    CBC 11B-206.2.1;

19                d. The alleged accessible route’s ground surface has one or more openings that exceeds
20
                      one-half inch (1/2”) in violation of 2010 ADAS 403.2, 2013 CBC 11B-403.2, and, 2016
21
                      CBC 11B-403.2;
22
                  e. The alleged accessible entrance door(s) requires more than five pounds (5 lbs.) of force
23
24                    to push or pull open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-

25                    404.2.9;
26
                  f. The public restroom(s) is not accessible in violation of 1991 ADAAG 4.22, 2010
27
                      ADAS 213.1, 2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;
28


                 COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                          -7-
             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 8 of 11



 1             g. The clear floor space is obstructed on the push or pull side of the restroom door in
 2
                   violation of 1991 ADAAG 4.13.6, 2010 ADAS 404.2.4, 2013 CBC 11B-404.2.4 and
 3
                   2016 CBC 11B-404.2.4;
 4
               h. The floor clearance around the water closet is less than sixty inches by fifty-six inches
 5
 6                 (60” x 56”) in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013 CBC 11B-

 7                 604.3.1 and 2016 CBC 11B-604.3.1;
 8
               i. The mirror is located more than forty inches (40”) above the finished floor surface in
 9
                   violation of 1991 ADAAG 4.19.6, 2010 ADAS 603.3, 2013 CBC 11B-603.3 and 2016
10
                   CBC 11B-603.3;
11
12             j. The side grab bar, in the restroom, is not provided in violation of 1991 ADAAG 4.16.4,

13                 2010 ADAS 604.5, 2013 CBC 11B-604.5 and 2016 CBC 11B-604.5;
14
               k. The rear grab bar, in the restroom, is not provided in violation of 1991 ADAAG 4.16.4,
15
                   2010 ADAS 604.5, 2013 CBC 11B-604.5 and 2016 CBC 11B-604.5;
16
               l. The lavatory fails to have any knee or toe clearance underneath it in violation of 1991
17
18                 ADAAG 4.19.2, 2010 ADAS 606.2, 2013 CBC 11B-606.2, and, 2016 CBC 11B-

19                 606.2;
20
               m. The restroom does not have the required signage in violation of the 2016 CBC 11B-
21
                   703.7.2.6 and 11B-703.7.2.6.3.
22
23          25.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
24   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
25
     individuals in violation of 42 U.S.C. § 12181.
26
            26.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
27
28   of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -8-
              Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 9 of 11



 1   public who are physically disabled from full and equal access to these public facilities. Specifically,
 2
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 3
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
 4
     as other more able-bodied persons.
 5
 6
                                         SECOND CLAIM
 7                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
 8                                     (As to all Defendants)

 9          27.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
10   allegation contained in all prior and subsequent paragraphs.
11
            28.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
12
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
13
14   pursuant to California law.

15          29.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
16   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
17
     to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
18
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
19
20   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.

21
22                                       THIRD CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
23                                     (As to all Defendants)
24          30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
25
     allegation contained in all prior and subsequent paragraphs.
26
27
28


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 10 of 11



 1          31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 3
     relief pursuant to California law.
 4
            32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
10
11
                                                    PRAYER
12
13   WHEREFORE, Plaintiff prays the following:

14          1.     For injunctive relief pursuant to 28 C.F.R. § 36.501 directing Defendants to modify their
15
     facilities and policies as required by law to comply with ADA regulations, including the ADAAG
16
     where required; institute policy to enable Plaintiff to use goods and services offered to the non-disabled
17
     public; provide adequate access to all citizens, including persons with disabilities; issue a permanent
18
19   injunction directing Defendants to maintain their facilities usable by Plaintiff and similarly situated

20   person with disabilities in compliance with federal regulations, and which provide full and equal access,
21
     as required by law;
22
            2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
23
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
24
25   facilities as complained of herein no longer occur and will not recur;

26          3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
27
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
28
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of

              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
             Case 4:20-cv-04146-DMR Document 1 Filed 06/23/20 Page 11 of 11



 1   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 2
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
 3
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 4
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 5
 6   52 and 54.3; and

 7          5.     Grant such other and further relief as this Court may deem just and proper.
 8
 9
     Dated: June 19th, 2020
10
                                                                  /s/ Daniel Malakauskas
11
                                                                  By: DANIEL MALAKAUSKAS, of,
12                                                                MALAKAUSKAS LAW, APC,
                                                                  Attorney for PLAINTIFF,
13                                                                Meryl Pomponio
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


              COMPLAINT BY POMPONIO AGAINST ANM SALES INC., ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
